Citation Nr: 0832400	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-11 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as the result of herbicide exposure. 

2.  Entitlement to service connection for hypertensive heart 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the RO in Little Rock, Arkansas, which denied the veteran's 
claims of service connection for diabetes mellitus, type II, 
and hypertensive heart disease.

The veteran testified before the undersigned at a February 
2008 Travel Board hearing, a transcript of which is 
associated with the file.  


FINDINGS OF FACT

1.  The veteran did not serve in-country in the Republic of 
Vietnam, nor was he exposed to Agent Orange during his 
service in Korea or the Philippines.

2.  The veteran's diabetes mellitus, type II, was not 
manifest during service or within one year of separation, and 
is not otherwise attributable to service.

3.  Hypertensive heart disease was not manifest during 
service; cardiovascular disease and hypertension were not 
manifest within one year of separation; and current 
hypertensive heart disease is not attributable to service.



CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C. §§ 1101, 1110, 
1116 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  Hypertensive heart disease was not incurred in or 
aggravated by active service nor may it be presumed to have 
occurred therein. 38 U.S.C. §§ 1110, 1112, 1113, 1131 (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


I.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007).  The United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006); see also 38 
U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See Dingess, 
19 Vet. App. at 486.

Prior to initial adjudication of the veteran's claim, a 
letter dated in June 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187.  

In 2004, the Court held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was rescinded by the Secretary during the course 
of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The Board also concludes VA has satisfied its duty to assist.  
The veteran's service medical records and VA medical records 
are in the file.  Private medical records identified by the 
veteran have been obtained to the extent possible.  The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  The veteran was afforded 
medical examination to obtain an opinion as to whether his 
conditions can be directly attributed to service.  Further 
examination or opinion is unnecessary because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the veteran's 
military service.  This is discussed in more detail below.

II.  Service Connection

A.  Diabetes Mellitus, Type II, Claimed as the Result of 
Exposure to Agent Orange

The veteran claims his diabetes is connected to in-service 
herbicide exposure.  Specifically, the veteran asserts that 
Agent Orange may have been present in Korea and the 
Philippines while he was there.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C. § 1116 of 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2007).  The diseases alluded to above include Type 
2 diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes) among others.  38 C.F.R. § 3.309(e) (2007).  
The law does not provide a presumption of Agent Orange 
exposure for veterans not serving in the Republic of Vietnam.  
Cf. 38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

A veteran's service in Korea and other areas outside of 
Vietnam (not including the Phillipines) in which the 
Department of Defense (DoD) has confirmed the use of 
herbicide agents may, however, be considered for purposes of 
establishing a claim for service connection.  Regarding 
herbicide exposure outside of Vietnam, DoD has confirmed that 
Agent Orange was used from April 1968 through July 1969 along 
the demilitarized zone (DMZ), although there is no indication 
that the herbicide was sprayed in the DMZ itself.   If it is 
determined that a veteran who served in Korea during this 
time period belonged to one of the units identified by DoD, 
then it is presumed that he or she was exposed to herbicides 
containing Agent Orange, and the presumptions outlined in 38 
C.F.R. § 3.309(e) will apply.  The veteran served in Korea 
from October 1965 to October 1966, in the Philippines from 
October 1966 to September 1967, but did not serve in the 
Republic of Vietnam.  As such, exposure to herbicides may not 
be presumed. 

However, the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2724, 2727-29 (1984), does not preclude a veteran from 
establishing service connection for Agent-Orange-related 
diseases with proof of actual direct causation.  McCartt v. 
West, 12 Vet. App. 164, 167 (1999) (citing Combee v. Brown, 
34 F.3d 1039[, 1044] (Fed. Cir. 1994)).  

The veteran's service medical records reflect no complaints, 
findings, treatment, or diagnoses of diabetes.  Despite 
ongoing VA medical treatment from 1997 to 2006, the veteran 
was first diagnosed with diabetes in April 2005.  In the 
absence of demonstration of continuity of symptomatology, the 
initial demonstration of a current disability years after 
service is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (considering a veteran's pre-existing condition, 
his in-service medical records, and his post-service medical 
records to determine whether the evidence rebutted the 
presumption of aggravation during service).  Therefore, the 
Board finds that the preponderance of the evidence is against 
a conclusion of direct service connection for diabetes.  See 
Hickson, 12 Vet. App. at 253.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C. §§ 1110, 1131.  Certain 
diseases, including type II diabetes, may be presumed to have 
been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309.  There is no 
evidence the veteran's diabetes manifest to such a degree 
within one year of discharge, and thus, this presumption does 
not apply to provide service connection.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C. § 5107(b) (West 2002); 
Gilbert, 1 Vet. App. at 55 (1990).

B.  Hypertensive Heart Disease

The veteran also claims service connection for his 
hypertension.  As noted, to establish direct service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson, 12 Vet. App. at 253.

The veteran avers that hypertension was a result of his 
service.  He claims that he was treated for hypertension six 
to eight months after service, yet treatment records do not 
reflect this occurrence.  The veteran's separation exam shows 
his blood pressure was 120/80, well within the normal range.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101(Note 1) (2007).  
Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm.  His induction 
exam shows his blood pressure was 120/82, also within the 
normal range.  See id.  The veteran's separation examination 
also states he had experienced chest pain in late 1967, but 
stated this was likely due to "excessive smoking," that it 
had not happened since, and that there were no complications.  

The earliest medical records in the claims file showing a 
diagnosis of hypertension, VA medical records from August 
1997, state that he had a history of hypertension, untreated, 
since 1971.  VA has not found, nor has the veteran provided, 
any substantiation for the 1971 diagnosis.  Assuming the 
veteran's hypertension onset in 1971, this was three years 
following separation from service, and does not establish 
direct service connection for this disease.  The absence of a 
continuity of symptomatology is a factor that weighs for the 
conclusion that service connection is inappropriate.  See 
Maxon, 230 F.3d at 1333.  Thus, the Board is constrained to 
conclude that hypertension did not occur during, nor was it 
present before, service.  See Hickson, 12 Vet. App. at 253.  
There is no medical nexus between any in-service injury or 
disease and the current disability.  Id.  

This conclusion, however, does not end the analysis.  The 
veteran's hypertension could be presumptively connected to 
service if, among other things, it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a).  As noted, the veteran states a 
doctor diagnosed him with diabetes some six to eight months 
after service and began giving him a pill that the doctor 
told him he would have to take for the rest of his life.  The 
veteran states that he stopped taking that pill after a week 
or two.  The veteran has not provided medical records of this 
treatment, and provides no substantiation to show that the 
condition was compensable to a degree of ten percent.  The 
veteran does not have the medical expertise necessary to make 
the medical conclusion required to establish service 
connection.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Here, the 
earliest medical evidence of the veteran's hypertension is 
from 1997.  On these facts, the presumption is inapplicable.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. 
App. at 55 (1990).


ORDER

Service connection for diabetes mellitus, type II, to include 
as secondary to herbicide exposure, is denied.

Service connection for hypertensive heart disease is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


